Matter of Burk v Trento (2017 NY Slip Op 07804)





Matter of Burk v Trento


2017 NY Slip Op 07804


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1069 CAF 16-00428

[*1]IN THE MATTER OF ERIC BURK, PETITIONER-RESPONDENT,
vSABRINA TRENTO, RESPONDENT-APPELLANT.
IN THE MATTER OF SABRINA TRENTO, PETITIONER-APPELLANT,
vERIC BURK, RESPONDENT-RESPONDENT. 


PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
PAUL SKAVINA, ROME, FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered September 30, 2015 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded Eric Burk sole custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent-petitioner mother appeals from an order that, inter alia, granted petitioner-respondent father's amended petition by awarding him primary physical residence and sole legal custody of the parties' child. We reject the mother's contention that Family Court's determination lacks a sound and substantial basis in the record.
It is well settled that a custody determination following a hearing is entitled to great deference (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]), "particularly in view of the hearing court's superior ability to evaluate the character and credibility of the witnesses" (Matter of Thillman v Mayer, 85 AD3d 1624, 1625 [4th Dept 2011]). In our view, the court's written decision establishes that the court engaged in a "  careful weighing of [the] appropriate factors' " (Matter of Triplett v Scott, 94 AD3d 1421, 1422 [4th Dept 2012]), and the court's determination has a sound and substantial basis in the record (see Matter of Bonnell v Rodgers, 106 AD3d 1515, 1516 [4th Dept 2013], lv denied 21 NY3d 864 [2013]; Thillman, 85 AD3d at 1625 [2013]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court